DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: on page 23, two of the references numbers are incorrectly listed as “5” instead of the “5.1” and “5.2” listed in the figures and detailed specification. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 21 and 37 are objected to because of the following informalities: 
In claim 21, line 7, “a drug delivery device” should be “the drug delivery device” to refer to the preamble of the claim.
In claim 37, line 1, “the-injection” should be “the injection” (remove hyphen)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 19, 20, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allerdings et al (US 2015/0032059).
Regarding claim 17, Allerdings discloses: 
A state indicator (2; Fig. 2a) comprising: an outer housing structure (20) which is designed for indicating a number of states (Figs. 8-9; ¶0194 – the indicator 2 displays a number of states and instructions for input, further detailed in ¶0199-0226) of a drug delivery device (1; Fig. 1a), wherein the state indicator (2) is formed as a single indicator (¶0056 – the indicator 2 is a singular device) indicating at least a pre-injection state before an injection (D7; ¶0211 – during dose setting the display 21 projects the ), an injection state during the injection when the injection is being performed (D9; ¶0218 – “dosage delivery state” where the dose amount counts down to zero), and a post-injection state when the injection is completed (D13; ¶0221 – after the injection is completed, the display 21 indicates that the needle should be removed), and wherein the state indicator (2) is formed as at least one of a visual indicator, an optical indicator, or an electronic indicator (Fig. 4; ¶0057, 0073 – the indicator 2 has optical and acoustical sensors and displays information on an LCD screen and therefore comprises a visual indicator, an optical indicator, and an electronic indicator).
Regarding claim 18, Allerdings discloses: 
The state indicator (2) according to claim 17, wherein the state indicator (2) is designed as an add-on device (Fig. 2; ¶0056 – the indicator 2 is a supplementary device that is attachable to the injection device 1) which can be attached to and removed from the drug delivery device (¶0056 – “device 2 comprises a housing 20 with a mating unit configured and embrace the housing 10 of injection device 1 of FIG. 1a, so that supplementary device 2 sits tightly on housing 10 of injection device 1, but is nevertheless removable from injection device 1”).
Regarding claim 19, Allerdings discloses: 
The state indicator (2) according to claim 18, wherein the add-on device (2) comprises at least the electronic indicator (21; ¶0073 – LCD display 21 is an electronic indicator) and connecting elements (20-1, 20-2; Fig. 2a) extending from the electronic indicator (21) of the add-on device (2) and forming clamping arms (20-1, 20-2).
Regarding claim 20, Allerdings discloses: 
The state indicator (2) according to claim 18, wherein the add-on device (2) comprises at least the visual indicator (21; ¶0073 – the display 21 is a visual indicator because it is readable by a user), the visual indicator comprising a light source (¶0076 – “one or more light sources may be provided to improve reading of photometer 26”) with an integrated position or distance sensor (30; ¶0080 – sensor 30 detects the presence (or position) of a pen injector to ensure the add-on device 2 is connected to a pen injector).
Regarding claim 35, Allerdings discloses: 
A method of using a drug delivery device (1; Fig. 1a), the method comprising: arranging a state indicator (2; Fig. 2a) on the drug delivery device (1) (¶0056 – “device 2 comprises a housing 20 with a 10 of injection device 1”), wherein the state indicator (2) is formed as a single indicator (¶0056 – the indicator 2 is a singular device) indicating at least a pre-injection state before an injection (D7; ¶0211 – during dose setting the display 21 projects the set dose and the type of medicament), an injection state during the injection when the injection is being performed (D9; ¶0218 – “dosage delivery state” where the dose amount counts down to zero), and a post-injection state when the injection is completed (D13; ¶0221 – after the injection is completed, the display 21 indicates that the needle should be removed), and wherein the state indicator (2) is formed as at least one of a visual indicator, an optical indicator, or an electronic indicator (Fig. 4; ¶0057, 0073 – the indicator 2 has optical and acoustical sensors and displays information on an LCD screen and therefore comprises a visual indicator, an optical indicator, and an electronic indicator); and operating the drug delivery device (1) in the pre-injection state to initiate the injection (¶0215, 0052 – after confirming the dose, the user actuates the trigger 11 to start injection).
Regarding claim 36, Allerdings discloses: 
The method of claim 35, wherein arranging the state indicator (2) within or on the drug delivery device (1) comprises removably attaching the state indicator (2) to the drug delivery device (1) (¶0056 - device 2 sits tightly on housing 10 of injection device 1, but is nevertheless removable from injection device 1).
Regarding claim 37, Allerdings discloses: 
The method of claim 35, wherein operating the drug delivery device (1) in the injection state (D9) to initiate the injection comprises operating the drug delivery device (1) such that the state indicator (2) indicates the injection state (D9) during the injection and then indicates the post-injection state (D13) when the injection is completed (¶0218-0221 – when the trigger 11 is actuated, the display 21 indicates “a dosage delivery state” until the dose is fully dispensed, when the display indicates “a remove needle instruction state” which indicates that dose delivery has been completed).
Claim(s) 21-26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabiri et al (US 2016/0296716).
Regarding claim 21, Cabiri discloses: 
(Fig. 4A) comprising: a housing (450); a container (414) with a needle (410); a piston rod (434; ¶0111 – screw 434 is a piston rod because it moves piston/plunger 412) movable with respect to the container (414); a needle shroud (430) relatively movable with respect to the housing (450) (¶0110); and a state indicator (408; Fig. 4F) comprising an outer housing structure (outer wall of container 414) which is designed for indicating a number of states of a drug delivery device (¶0096-0105 – a coded light is used to indicate different states of the device), wherein the state indicator is formed as a single indicator indicating at least three states (¶0105 – the LED 408 is the indicator that emits different signals at different states of the device), the at least three states comprising a pre-injection state before an injection (Fig. 4B; ¶0098 – a blue light is visible to indicate an activated state), an injection state during the injection when the injection is being performed (Fig. 4C; ¶0100 – a blinking green light is visible in a discharging state), and a post-injection state when the injection is completed (Fig. 4D; ¶0103 – a solid green light is visible after successful delivery), and wherein the state indicator (408) is formed as at least one of a visual indicator or an electronic indicator (¶105 – the indicator 408 is an LED, which is a visual and an electronic indicator).
Regarding claim 22, Cabiri discloses: 
The drug delivery device according to claim 21, wherein the housing (450) comprises a drug window (444).
Regarding claim 23, Cabiri discloses: 
The drug delivery device according to claim 21, wherein the state indicator (408) is associated with the needle shroud (430) (¶0110 – the indicator depends on the state of the device, which uses shroud 430 as one indication that injection has started) to indicate the at least three states depending on at least one of different needle shroud positions or different piston rod positions (¶0100, 0103 – movement of the piston rod 434 indicates the state of the device which in turn changes the indicator 408 at each state).
Regarding claim 24, Cabiri discloses: 
The drug delivery device according to claim 21, wherein the state indicator (408) is designed at least as the visual indicator (¶0105 – the indicator 408 is an LED, which is a visible indicator), the visual indicator being formed by a window (444) in the housing through which at least one mark of the piston rod  (¶0100, 0103 – movement of the piston rod 434 is visible due to the illumination of indicator 408 through window 444 which allows a user to see how far injection is completed).
Regarding claim 25, Cabiri discloses: 
The drug delivery device according to claim 21, wherein at least one of the piston rod (434) is marked with at least one of a profile, a color mark, or a print mark (¶0100 – the profile of the piston rod 434, specifically where the piston rod 434 is connected to piston 412, is visible during dose dispensing).
Regarding claim 26, Cabiri discloses: 
The drug delivery device according to claim 25, wherein the at least one of the profile, the color mark, or the print mark is arranged on an outer surface of at least one of the piston rod, the outer surface being directed towards the housing (¶0100 – the profile of the piston rod 434, specifically where the piston rod 434 is connected to piston 412, is visible during dose dispensing and is directed towards the housing because it is visible through window 444).
Regarding claim 31, Cabiri discloses: 
The drug delivery device according to claim 21, wherein both the piston rod (434) and the needle shroud (430) are marked with at least one of a profile or a mark (¶0100, 0103 – movement of the piston rod 434 is visible due to the illumination of indicator 408 through window 444 which allows a user to see how far injection is completed; ¶0104 – the needle shroud 430 has an indicator strip 409), and wherein the needle shroud (430) and the piston rod (434) are aligned relative to each other in such a manner the at least one of the profile and the mark are aligned to relative to each other (Fig. 4E; ¶0104 – the plunger rod 434 profile is visible due to the light 446d of indicator 408 when the indicator mark 409 of needle shroud 430 is visible; both of these things are visible along the longitudinal axis of the device and are therefore aligned along the longitudinal axis of the device).
Claim(s) 21 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowe et al (US 2017/0007765).
Regarding claim 21, Cowe discloses:
A drug delivery device (Fig. 5A) comprising: a housing (20; ¶0049); a container (30; Fig. 1 – Examiner notes that the embodiment being relied upon is the embodiment of Figs. 5 and ¶0062-0063; ) with a needle (34); a piston rod (12; ¶0049, 0006 – “the drive element may comprise a plunger which is arranged to engage a piston within the cartridge”) movable with respect to the container (30) (Figs. 5A-5D); a needle shroud (28) relatively movable with respect to the housing (20) (¶0062); and a state indicator (40) comprising an outer housing structure (13) which is designed for indicating a number of states of a drug delivery device (1) (¶0063 – the indicator 40 indicates an initiation signal, an alarm signal, an injection complete signal, and further triggers release of the needle shroud 28), wherein the state indicator (40) is formed as a single indicator indicating at least three states (¶0063 – the same signaling device, which is the assembly generally referred to by Cowe as indication module 40, signals for all three states), the at least three states comprising a pre-injection state before an injection (Fig. 5B; ¶0028, 0060, 0063 – the initiation signal is in the form of a red light and an audible alarm when injection is initiated), an injection state during the injection when the injection is being performed (Fig. 5C; ¶0061, 0063 – “the alarm signal could be triggered if the injection is not complete within 10 to 15 seconds of the first switch (48b) being triggered”; because this signal is trigger-able when the injection is being performed, the alarm signal is a type of injection state indicator), and a post-injection state when the injection is completed (Fig. 5D; ¶0063 – “an injection complete signal”), and wherein the state indicator (40) is formed as at least one of a visual indicator or an electronic indicator (¶0061 – the visual indicator provides a red visual indication and the electronic indicator is the loudspeaker audible indication).
Regarding claim 28, Cowe discloses:
The drug delivery device according to claim 21, wherein the needle shroud (28) and the piston rod (12) are coaxially arranged and axially moveable relative to each other and relative to the housing (20) (Figs. 5A-5E; ¶0063 – the piston rod 12 moves while the needle shroud 28 is stationary and vice versa, meaning that the piston rod 12 and the needle shroud 28 are movable with respect to each other and the housing 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 27, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Allerdings in view of Roervig et al (US 2015/0202365).
Regarding claim 21, Allerdings discloses: 
A drug delivery device (1; Fig. 1a) comprising: a housing (10); a container (14) with a needle (15; ¶0051); and a state indicator (2; Fig. 2a) comprising an outer housing structure (20) which is designed for indicating a number of states (Figs. 8-9; ¶0194 – the indicator 2 displays a number of states and instructions for input, further detailed in ¶0199-0226) of a drug delivery device (1; Fig. 1a), wherein the (2) is formed as a single indicator (¶0056 – the indicator 2 is a singular device) indicating at least three states (D1-D15), the at least three states comprising a pre-injection state before an injection (D7; ¶0211 – during dose setting the display 21 projects the set dose and the type of medicament), an injection state during the injection when the injection is being performed (D9; ¶0218 – “dosage delivery state” where the dose amount counts down to zero), and a post-injection state when the injection is completed (D13; ¶0221 – after the injection is completed, the display 21 indicates that the needle should be removed), and wherein the state indicator (2) is formed as at least one of a visual indicator, an optical indicator, or an electronic indicator (Fig. 4; ¶0057, 0073 – the indicator 2 has optical and acoustical sensors and displays information on an LCD screen and therefore comprises a visual indicator, an optical indicator, and an electronic indicator).
Allerdings discloses all of the elements of the claim but is silent regarding “a piston rod movable with respect to the container” and “a needle shroud relatively movable with respect to the housing.” 
Regarding “a piston rod movable with respect to the container,” Allerdings discloses delivering the fluid within the container by mechanically moving a piston (¶0052) but is silent regarding the mechanical structure that moves the piston. However, Roervig teaches a drug delivery device (Fig. 8) with a rotatable dose setting button (4) that moves a piston (107) to deliver the fluid within a cartridge (105) by using a piston rod (40) (¶0117). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Allerdings to incorporate a piston rod as taught by Roervig in order to provide sufficient structure to drive a piston within the container to eject the container’s contents, as recognized by Roervig. 
Regarding “a needle shroud relatively movable with respect to the housing,” Roervig further teaches providing a drug delivery device (Fig. 1) with a needle shroud (20; Fig. 4) that is movable with respect to the device housing (3) in order to facilitate “easy exchange of the injection needle” (¶0008, Abstract) and for “covering the distal end of the injection needle in a situation of use” (¶0016) and prevent needle sticks during use of the device. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drug delivery device of Allerdings to incorporate a needle shroud as taught by Roervig in order to cover the distal end of the 
Regarding claim 27, Allerdings in view of Roervig discloses: 
The drug delivery device (1) according to claim 21, wherein the state indicator (2) is configured as an add-on device which is removably mountable to the housing (¶0056 – “device 2 comprises a housing 20 with a mating unit configured and embrace the housing 10 of injection device 1 of FIG. 1a, so that supplementary device 2 sits tightly on housing 10 of injection device 1, but is nevertheless removable from injection device 1”).
Regarding claim 32, Allerdings in view of Roervig discloses: 
The drug delivery device (1) according to claim 21, wherein the container (14) is prefilled with a drug (¶0051 – the device is a “pre-filled, disposable injection pen” with a container 14 filled with insulin, a drug).
Regarding claim 33, Allerdings in view of Roervig discloses: 
The drug delivery device (1) according to claim 21, wherein the state indicator (2) comprises a sensor (25) configured to read data through the housing (¶0074).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cowe.
Regarding claim 29, Cowe discloses the drug delivery device according to claim 21 and discloses that the state indicator (40) may be visible through a viewing window (¶0012-0013), where “other cut-outs or windows may be provided in the housing for viewing of the illumination signals.” In addition, the state indicator (40) is proximal to container (30) in every state (Figs. 5A-5E). Because the device of Cowe aims to provide a visual indicator at each step of injection and because Cowe contemplate making windows in other parts of the housing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Cowe to provide a window along the travel path of the state indicator (and therefore proximal to the container) in order to allow the indicator light to be viewed directly during use of the device.
Regarding claim 30, Cowe discloses the drug delivery device according to claim 29 and renders obvious “a window proximal to the container within the housing” as detailed in the rejection of claim 29. (40) illuminating the piston rod (¶0054).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Allerdings in view of Roervig further in view of Hill et al (US 5722893).
Regarding claim 34, Allerdings in view of Roervig discloses the drug delivery device according to claim 33 and further discloses the sensor being an OCR reader or “an optical sensor, e.g. a camera, for capturing images and providing information on the captured images to processor 24” (¶0074). However, Allerdings is silent regarding the sensor specifically comprising “an infrared camera.” Hill teaches a device in the analogous art of information-reading sensors, where the device comprises a scanner that is an OCR reader or alternatively an infrared camera that photographs images that pass in front of the scanner (Col. 3:30-41). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the camera of Allerdings to be an infrared camera because such a modification would be the result of a simple substitution of one known element (the unspecified camera of Allerdings that captures images) for another known element (the infrared camera of Hill that photographs card images) to obtain predictable results (reading information on a printed surface). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783